            Case 2:20-cv-00966-NR Document 155-3 Filed 07/22/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR
PRESIDENT, INC.; et al.,
                                                     Civil Action No.: 2:20-CV-966-NR
               Plaintiffs,

       v.

KATHY BOOCKVAR; et al.,

               Defendants.


            ORDER GRANTING MOTION FOR ADMISSION FOR PRO HAC VICE
                            OF SOPHIA L. LAKIN

        AND NOW, to wit, this                         , day of July 2020, upon consideration

 of the foregoing Motion for Admission Pro Hac Vice of Sophia L. Lakin, it is hereby ORDERED

 that this motion is GRANTED.

        AS SUCH, Sophia L. Lakin, Deputy Director of the ACLU Voting Rights Project, is hereby

 admitted to practice in the United States District Court for the Western District of Pennsylvania in

 the above-captioned case on behalf of Proposed Intervenors the National Association for the

 Advancement of Colored People (“NAACP”) Pennsylvania State Conference, Common Cause

 Pennsylvania, League of Women Voters of Pennsylvania, Patricia DeMarco, Danielle Graham

 Robinson, and Kathleen Wise.


                                               BY THE COURT:

                                               /s/ J. Nicholas Ranjan
                                               United States District Judge
